PER CURIAM:
Eric Arthur Walton appeals the district court’s order accepting the recommendation of the magistrate judge and denying Walton’s motion filed pursuant to Fed. R.Crim.P. 35 (applicable to offenses committed before November 1, 1987). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Walton, No. 1:84-cr00100-IMK-JES-l, 2008 WL 114981 (N.D.W.Va. Jan. 11, 2008). We deny Walton’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.